          Case 1:17-cr-00004-LTS Document 60 Filed 05/08/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 PEDRO JARAMILLO,
                                Petitioner,                          20-CV-3570-LTS

                    -against-                                        17-CR-4-LTS
 UNITED STATES OF AMERICA,                            ORDER TO ANSWER, 28 U.S.C. § 2255
                                Respondent.




LAURA TAYLOR SWAIN, District Judge:




               The Court, having concluded that the motion brought under 28 U.S.C. § 2255

should not be summarily dismissed as being without merit, hereby ORDERS that:

               The Clerk of Court shall electronically notify the Criminal Division of the U.S.

Attorney’s Office for the Southern District of New York that this order has been issued.

               Within sixty days of the date of this order, the U.S. Attorney’s Office shall file an

answer or other pleadings in response to the motion. Movant shall have thirty days from the date

on which Movant is served with Respondent’s answer to file a response. Absent further order,

the motion will be considered fully submitted as of that date.




2255 ORDER TO ANSWER.DOCX                         VERSION MAY 8, 2020                                  1
         Case 1:17-cr-00004-LTS Document 60 Filed 05/08/20 Page 2 of 2




               In light of the COVID-19 pandemic and in lieu of a mailing by the clerk’s office,

Respondent is directed to retrieve a copy of the motion from ECF (Docket Entry No. 1 in case

20-CV-3570).

               Chambers will mail a copy of this order to Mr. Jaramillo.

       SO ORDERED.

Dated: New York, New York
       May 8, 2020
                                                           /s/ Laura Taylor Swain
                                                           LAURA TAYLOR SWAIN
                                                           United States District Judge
Mail to:
Pedro Jaramillo
Register No. 78516-054
LSCI Allenwood
P.O. Box 1000
White Deer, PA 17887




2255 ORDER TO ANSWER.DOCX                       VERSION MAY 8, 2020                                2
